[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 554 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 555 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 556 
Judgment affirmed, with costs; no opinion.
Concur: LOUGHRAN, RIPPEY, LEWIS, CONWAY and DESMOND, JJ. LEHMAN, Ch. J., and THACHER, J., dissent and vote for a new trial on the ground that the instructions concerning the implied authority of a salesgirl to warrant an article, which she has authority to sell, were erroneous.